NORRIS, Circuit Judge,
with whom HUG, PREGERSON, and POOLE, Circuit Judges, join, dissenting:
This First Amendment dispute arises out of the Clark County School District’s decision to engage in the business of selling advertising space to the public. Intent on making money to defray the production costs of their newspapers, yearbooks and athletic programs, school officials sold space to every advertiser that came along. Except one — Planned Parenthood.
Unlike the medley of ads the school district ran from casinos, bars, churches, political candidates and the United States *831Army, Planned Parenthood’s ad, it decided, was unacceptable. Planned Parenthood’s ad was not rejected because it was somehow inappropriate for high school students. Rather, school officials say, it was “controversial.” Excerpt of Record (“ER”) 57 at 11-15. The ad read as follows:
PLANNED PARENTHOOD OF SOUTHERN NEVADA, INC.
601 SOUTH THIRTEENTH STREET LAS VEGAS, NEVADA 89101
Routing Gynecological Exams
Birth Control Methods
Pregnancy Testing & Verification
Pregnancy Counseling & Referral
The fact that “avoidance of controversy” is the sole1 rationale available to the school district to justify its rejection of Planned Parenthood’s ad is critical. It draws the battleline between majority and dissent, for we cross swords over a fundamental question: whether the school district created a limited public forum in the advertising space, thereby triggering strict scrutiny, or a nonpublic forum, requiring only reasonableness review. If, as the majority holds, the advertising space is a nonpublic forum, then, under a standard of reasonableness, “avoidance of controversy” may arguably qualify as a sufficient governmental interest to justify its suppression of Planned Parenthood’s ad. If, however, as I contend, the advertising space is a limited public forum, then, under strict scrutiny, the school district’s only available rationale falls dead in the water. As the Supreme Court has made clear, “avoidance of controversy is not a valid ground for restricting speech in a public forum_” Cornelius v. NAACP Legal Defense & Educ. Fund, Inc., 473 U.S. 788, 811, 105 S.Ct. 3439, 3453, 87 L.Ed.2d 567 (1985).
The majority’s decision to characterize the advertising space as nonpublic, and apply only reasonableness review, stems from a fundamental misunderstanding of the Court’s public forum test.
The majority assumes that government officials may create a nonpublic forum and escape strict scrutiny merely by declaring their intent to control content as they see fit. So long as government reserves for itself broad, better yet, unbridled, discretion to censor expression, then it will be deemed to have intended to create a nonpublic forum, and its content-based exclusions will escape strict scrutiny. This so-called public forum test, which finds dispos-itive whatever officials say the scope of their censorship authority is, has the perverse effect of limiting judicial scrutiny of exactly the discriminatory, content-based exclusions most suspect under the First Amendment. The Supreme Court has never adopted — and, in fact, has explicitly rejected — this public forum test, even in the context of public schools.
Although the majority claims that its version of the Court’s public forum test emanates from, and is consistent with, Hazelwood School District v. Kuhlmeier, 484 U.S. 260, 108 S.Ct. 562, 98 L.Ed.2d 592 (1988), it directly contravenes the test applied in Hazelwood and the Court’s other public forum cases. Indeed, the majority so grossly misreads and misapplies Hazel-wood that it turns Hazelwood into a peculiar anomaly, isolated from, and in conflict with, the rest of the Court’s public forum cases. When, however, Hazelwood and the Court’s other public forum cases are read carefully — and in harmony with each other — it becomes clear that the majority’s public forum test turns fundamental First Amendment principles on their head.
My dissent is divided into five parts. In Part I, I discuss the relevant Supreme Court cases and apply their public forum test in deciding whether the school district created a limited public forum when it engaged in the business of selling advertising space to the public. In Parts II and III, I critique the majority’s public forum test. *832In Part IV, I apply strict scrutiny in reviewing the decision of the school district to reject Planned Parenthood’s ad. Part V is a conclusion.
I
The Supreme Court does not license us, as the majority assumes, to determine the applicable level of scrutiny based merely on whether officials declare their intent to control content.2 Rather, the applicable level of scrutiny depends on the risk that government is restricting expression based on its subject matter or viewpoint. This correlation between the level of scrutiny and the attendant risk of government censorship reflects the broader, anti-discrimination principle enshrined in the First Amendment: government may not favor or discriminate against expression because of its content. For “ ‘[i]f there is a bedrock principle underlying the First Amendment, it is that the Government may not prohibit the expression of an idea simply because society finds the idea itself offensive or disagreeable.’ ” United States v. Eichman, — U.S.-, 110 S.Ct. 2404, 2410, 110 L.Ed.2d 287 (1990) (quoting Texas v. Johnson, 491 U.S. 397, 414, 109 S.Ct. 2533, 2544, 105 L.Ed.2d 342 (1989)).3
As a means of assessing the risk of government censorship, and thus, the applicable level of scrutiny, the Court focuses on the degree to which government, in policy or practice, opens its facilities to the public. See Hazelwood, 484 U.S. at 267-70, 108 S.Ct. at 567-69; Cornelius, 473 U.S. at 804-06, 105 S.Ct. at 3450-51; Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 46-48, 103 S.Ct. 948, 955-56, 74 L.Ed.2d 794 (1983); Widmar v. Vincent, 454 U.S. 263, 267-68, 102 S.Ct. 269, 273, 70 L.Ed.2d 440 (1981); Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 555, 95 S.Ct. 1239, 1244, 43 L.Ed.2d 448 (1975).
In Cornelius, Perry and Hazelwood, government reserved its forum for a specific, lawful purpose, and then excluded only expression incompatible with that purpose, thereby reducing the risk that it was suppressing expression because of its subject matter or viewpoint. In each case, by circumscribing its discretion in this fashion, government manifested its intent to create a nonpublic forum, and the Court reviewed its exclusions only for reasonableness.
Conversely, the risk of viewpoint or subject matter discrimination — and the concomitant need for heightened review — increased in Southeastern Promotions and Widmar because government opened up its facilities indiscriminately with no specific purpose that narrowed its discretion to engage in content control. In opening its facilities so generally, government manifested its intent to create a limited public forum, and the Court reviewed its exclu*833sions under heightened scrutiny.4
In Cornelius, the Court characterized an annual charitable fundraising drive in the federal workplace as nonpublic largely because the government had restricted access to tax-exempt, nonprofit providers of “direct health and welfare services to individuals” 473 U.S. at 792, 105 S.Ct. at 3444. The government thus reserved the drive for a narrow purpose and then excluded political advocacy groups whose competing fundraising would be incompatible with that purpose. On these facts, the Court held that government did not intend to create a limited public forum. See Cornelius, 473 U.S. at 804, 105 S.Ct. at 3450 (“In cases where the principal function of the ... [forum] would be disrupted by expressive activity, the Court is particularly reluctant to hold that the government intended to designate a public forum.”). Accordingly, the Court reviewed the denial of access of the political advocacy groups only for reasonableness. See id. at 803, 105 S.Ct. at 3449 (Court will not “infer that the government intended to create a public forum when the nature of the property is inconsistent with expressive activity.”).
In Perry, the Court likewise held that government’s restrictions on the forum’s use rendered that forum nonpublic. In Perry, a collective bargaining agreement provided that the Perry Education Association, but no other union, would have access to the interschool mail system and teacher mailboxes in the Perry Township schools. In rejecting a rival union’s First Amendment claim to access to the mail system, the Supreme Court emphasized that school officials had not opened the mail system for use by the general public, but rather had reserved it for official, “school-related business.” Perry, 460 U.S. at 48, 103 S.Ct. at 956.
Although the Court noted that “some” outside organizations had been permitted to use the mail system, it found “no ... evidence in the record” that the mail system had been opened for use by the general public or that “permission has been granted as a matter of course.” Id. at 47, 103 S.Ct. at 956. Rather, the Court found that access had been limited to those groups whose expression was consistent with the forum’s purpose as a conduit for communication on school-related matters.5 While the admitted groups were “engage[d] in activities of interest and educational relevance to students,” id. at 48, 103 S.Ct. at 956, the rival union was “concerned with the terms and conditions of teacher employment,” id. — matters inconsistent with the forum’s purpose. Accordingly, the denial of access to the rival union was reviewed only for reasonableness.
Finally, in Hazelwood, the Court held that a school newspaper published as part of a journalism class was a nonpublic forum because officials had not opened the forum for “ ‘indiscriminate use,’ ” Hazelwood, 484 U.S. at 267, 108 S.Ct. at 567 (quoting Perry, 460 U.S. at 47, 103 S.Ct. at 956), but rather, had “reserve[d] [that forum] for other intended purposes” id. (citing Perry, 460 U.S. at 47, 103 S.Ct. at 956): teaching journalism skills and ethics, see id., 484 U.S. at 267-70, 108 S.Ct. at 567-69. Two student-written articles that failed to meet elementary journalistic standards of fairness were rejected by the journalism teacher. See Hazelwood, 484 U.S. at 263-64, 108 S.Ct. at 565-66.6 Once again the *834principal function of the forum — in this case to teach students responsible journalism — would be subverted by the challenged expression. On these facts, the Court held that school officials did not intend to turn a curricular newspaper into a limited public forum, and applied only reasonableness review.
In Cornelius, Perry and Hazelwood, then, the Court reviewed government’s content-based exclusions only for reasonableness because government, by circumscribing its discretion, reduced the risk that it was denying access to the forum based on subject matter or viewpoint. In each case, the forum was reserved for a specific, lawful purpose — whether raising money for a specified class of charities, communicating school business or teaching journalism. These purposes operated as standards guiding government’s content-based decisions: expression compatible with those purposes was permitted; incompatible expression — be it solicitation by political advocacy groups, a rival union’s politicking, or journalistically substandard articles— was turned away. Deferential review was thus appropriate in each circumstance because government officials, by their own action, restricted their ability to act as censors in deciding who may and who may not have access to the forum. With the risk of censorship thus attenuated, the government’s exclusions warranted only reasonableness review.
In contrast, government’s content-based exclusions in Southeastern Promotions and Widmar triggered heightened scrutiny. Unlike in Hazelwood, Perry and Cornelius, government in these cases did not reserve the forum for a specific purpose that provided standards that guided its decisions to grant or deny access to the forum. Rather, in each case, the forum was opened indiscriminately with no purpose that effectively limited government’s discretion to censor. As a result, the risk was heightened that officials were suppressing expression based on its subject matter or viewpoint, rather than out of legitimate concern that it would “hinder the [forum’s] effectiveness for its intended purpose.” Cornelius, 473 U.S. at 811, 105 S.Ct. at 3453. Accordingly, the decisions denying access required heightened review.
In Southeastern Promotions, 420 U.S. at 555, 95 S.Ct. at 1244, the Court held that a municipality that opened its theater facilities as “common meeting place[s] ... for ... cultural advancement, and for clean, healthful, entertainment ...” Id. at 549 n. 4, 95 S.Ct. at 1242 n. 4, had created limited public fora “designed for and dedicated to expressive activities.” Id. at 555, 95 S.Ct. at 1244. Because local officials had opened the forum to theater groups indiscriminately without restricting their discretion to deny access to productions they disliked, the Court held that the review board could not, without satisfying heightened review,7 exclude a single production, “Hair.” See id. at 553-56, 95 S.Ct. at 1243-45.
Likewise, in Widmar, the Court held that a public university that allowed more than 100 student groups to use its facilities had “created a forum generally open for use by student groups,” 454 U.S. at 267, 102 S.Ct. at 273, thereby manifesting its intent to create a limited public forum. Id. at 270, 102 S.Ct. at 274. Thus, the Court held that the university’s adoption of a written policy excluding student religious groups from the forum amounted to “discriminat[ion] against [those] groups ... based on their desire to use a generally open forum to engage in religious worship and discussion.” Id. at 269, 102 S.Ct. at 274. Because the university singled out religious expression for exclusion in a forum opened to student expression generally, the Court *835applied strict scrutiny. See id. at 269-70, 102 S.Ct. at 274.
In both Southeastern Promotions and Widmar, then, government generally opened its facilities for expressive activities, and then singled out particular expression for exclusion. Because the fora were opened generally, rather than selectively, there were no standards limiting the discretion of officials to engage in content control. This unbridled discretion to regulate expression raised an unacceptable risk that government was engaging in censorship. As the Court in Southeastern Promotions put it, “the danger of censorship and of abridgment of our precious First Amendment freedoms is too great where officials have unbridled discretion over a forum’s use.” 420 U.S. at 553, 95 S.Ct. at 1244.
When the facts of this case are viewed through the prism of these Supreme Court public forum cases, it becomes clear that this case is controlled by Southeastern Promotions and Widmar, and is readily distinguishable from Cornelius, Perry and Hazelwood.
As in Southeastern Promotions and Widmar, the Clark County School District opened its forum for indiscriminate, not selective, use. As the district court found, ads were accepted from a “great variety” of advertisers including “modeling agencies, The Folies Bergere [sic], casinos, card rooms, medical clinics, orthodontists, optometrists, chiropractors, dentists, dermatologists, lounges and bars, churches, the armed services, political candidates, credit union [sic] and banks, and tanning salons.” ER 70 at 8-9.
The spectrum of ads ranged from the social to the spiritual, the psychological to the political. The ads included a notice from the Indian Springs Casino offering “Packaged Liquor ... Live Entertainment ... Lots of Slots ...” ER 57 at 8-E. The district also accepted ads from the Mormon Church, the Southern Baptist Church, the United States Army, the Selective Service, and candidates for Attorney General and the State Assembly. Quoting Proverbs 3:5 & 6, an advertisement from the Grace Bible Church urged students to “[t]rust in the Lord with all thine heart; and lean not unto thine own understanding. In all thy ways acknowledge HIM, and HE shall direct thy paths.” ER 57 at 8-Y. In other words, space was sold to one and all — except Planned Parenthood.
As in Southeastern Promotions and Widmar, the Clark County School District was exercising unbridled discretion to regulate expression. Indeed, the facts in Wid-mar are virtually identical to those here; in Widmar, the university opened up its fora to 100 student groups, excluding only religious groups; here the school district sold space to 100 advertisers, excluding only Planned Parenthood. See ER 57 at 6:12. In both cases, the government’s unbridled discretion to regulate expression raised the attendant risk of viewpoint or subject matter discrimination. Given the facts of this case, and the corresponding risk of censorship, we should follow the Supreme Court’s mandate in Southeastern Promotions and Widmar and apply heightened review. As the Court in Southeastern Promotions put it, “[i]nvariably, the Court has felt obliged to condemn systems in which the exercise of such authority was not bounded by precise and clear standards.” The reason is quite basic: the threat to First Amendment values is too great when “no standards appear anywhere; no narrowly drawn limitations; no circumscribing of ... [government’s] absolute power....” Niemotko v. Maryland, 340 U.S. 268, 277, 71 S.Ct. 325, 330, 95 L.Ed. 267 (1951).
Even if the Clark County School District could somehow show that it reserved the ad space for a specific, lawful purpose that narrowed its discretion, it still could not escape strict scrutiny. In Cornelius, Perry and Hazelwood, reasonableness review was appropriate only because the challenged expression was clearly incompatible with the use to which the facilities had been reserved. See supra at 832-34. That is not the case here. Planned Parenthood’s ad is no more incompatible with the school district’s purpose in opening up its publications to advertisers than “Hair” was incompatible with the municipality’s purpose in *836opening up its theaters for theatrical expression in Southeastern Promotions.
Selling advertising served one purpose: to raise money. Planned Parenthood’s ad, which would have been paid for like any other, was obviously compatible with that purpose. Moreover, the district does not claim that the ad was inconsistent with written guidelines barring advertisements for products that were unlawful or inappropriate for minors.8 Planned Parenthood’s ad was not illegal and the district makes no claim that it was inappropriate for high school students.
I thus find no basis for holding, as the Court did in Cornelius, Perry and Hazel-wood, that the school district created a nonpublic forum. Because the district opened its publications to advertisers not selectively, but indiscriminately, without limiting access in a way that circumscribed its discretion to discriminate based on subject matter or viewpoint, this case cannot be distinguished in any principled way from Southeastern Promotions or Widmar. Having created a limited public forum, the school district may not single out particular expression for exclusion without satisfying heightened review. The risk of censorship is simply too great. As the Court put it, “[o]ur distaste for censorship — reflecting the natural distaste of a free people — is deep-written in our law.” Southeastern Promotions, 420 U.S. at 553, 95 S.Ct. at 1243.
II
Notwithstanding the fact that the school district opened its advertising space to the public generally, the majority holds that the district did not intentionally create a limited public forum. This holding rests on a public forum test the majority plucks out of the air.
The majority disregards the Supreme Court’s public forum test, which focuses on the degree to which government facilities are opened to the public. The majority’s test determines the nature of the forum solely on the basis of whether government declares its intent to control content. As the majority puts it, the school district’s “intent is most clearly evidenced by written policies that explicitly reserve the right to control content.” Majority Opinion at 828.
Under the majority’s test, then, so long as officials reserve for themselves broad discretion to control content, then they will be deemed to have “intended” to create a nonpublic forum, and their content-based exclusions will escape strict scrutiny. This test establishes as the law of our circuit a standard that is heresy in First Amendment jurisprudence.
In Southeastern Promotions, the Supreme Court squarely rejected the majority’s formulation of the public forum test. To justify its rejection of “Hair,” the municipal review board relied on written policies that “empowered [it] to determine whether ... applicants] should be granted permission ... on the basis of its review of the content of the proposed production.” 420 U.S. at 554, 95 S.Ct. at 1244; see also id. at 549, 95 S.Ct. at 1242 (statement of Respondent Conrad citing written policy stipulating that the board would allow only “those productions which are clean and healthful and culturally uplifting_”). The regulatory policies on which the board relied were even more restrictive than the *837school district’s here because “[a]pproval was not a matter of routine; instead, it involved the ‘appraisal of facts, the exercise of judgment, and the formation of an opinion’ by the board.” 420 U.S. at 554, 95 S.Ct. at 1244 (citation omitted). Thus, the municipal board declared its intent to control content, just as the majority says the school district did here. Nonetheless, the Court in Southeastern Promotions held that the municipal board, in opening its facilities indiscriminately to theater groups, created a limited public forum.
Likewise, in Widmar the Court looked beyond the university’s written policies declaring the intent to exclude religious groups from its facilities. Because the university had opened its facilities for indiscriminate use by student groups, the Court held that it intentionally created a limited public forum. Thus, even though university officials reserved the right to regulate content, the Court held that having opened wide its doors, the university could not close them to religious expression without satisfying strict scrutiny.
The majority never comes to grips with either Southeastern Promotions or Wid-mar. Aside from cursorily stating the holdings of each case in a footnote, see Majority Opinion at 823 n. 9, the majority pretends as though these cases did not exist. But we are not talking about fairy-tales. We are talking about Supreme Court precedent. And no matter how vigorously the majority waves its wand, Southeastern Promotions and Widmar will not go away.
Ill
Despite the teaching of Southeastern Promotions and Widmar that an official declaration to control content does not control the nature of the forum, the majority claims that its public forum test emanates from, and is supported by, Hazelwood. Indeed, in applying its test, the majority purports to focus on the “factors ... that the Court found significant in Hazelwood....” Majority Opinion at 823. But the majority’s test finds no support in Hazelwood. A comparison of the majority’s discussion of Hazelwood with the Court’s analysis in Ha-zelwood shows that its reliance on, and interpretation of, Hazelwood is untenable.
At bottom, the incompatibility of the majority’s test with the Supreme Court’s approach in Hazelwood rests on the simple fact that, in determining whether the school newspaper was a limited public forum, the Court considered far more factors than the majority does, and engaged in a far more sophisticated analysis than it does. Unlike the majority, the Hazelwood Court did not limit its inquiry to whether school officials declared their intent to control content. Rather, it focused on whether school authorities opened the forum “ ‘for indiscriminate use,’ ” Hazelwood, 484 U.S. at 267, 108 S.Ct. at 567 (quoting Perry, 460 U.S. at 47, 103 S.Ct. at 956), thereby intentionally creating a limited public forum, or “reserved [that forum] for other intended purposes,” id. (citing Perry, 460 U.S. at 47, 103 S.Ct. at 956), and excluded expression incompatible with those purposes, thereby maintaining a nonpublic forum. In making this inquiry, the Supreme Court, in its public forum jurisprudence, has consistently examined government’s policies and practices in each particular case as a means of determining whether government has intended to create a nonpublic or a limited public forum. See Perry, 460 U.S. at 47, 103 S.Ct. at 956.
An analysis of the Hazelwood Court’s methodology illustrates where the majority goes wrong. The Hazelwood test, like the majority’s test, looks first to the school’s written policies. However, under the majority’s test, these policies are the beginning and the end of the inquiry: if they manifest government’s intent to control content, they ipso facto manifest an intent to create a nonpublic forum. See Majority Opinion at 823. Under the Hazelwood test, by contrast, examination of government’s policies is only the first step. These policies were considered, not simply to determine whether government intended to control content, but also whether government granted the public indiscriminate use of the forum or reserved it for a specific purpose that guided its content exclusions and justi*838fied its exclusion of expression incompatible with that purpose.
In Hazelwood, the forum was created for the purpose of teaching journalism skills and ethics — a purpose that was inconsistent with creating a public forum. In publishing a newspaper as part of a journalism class, the Hazelwood school officials did not manifest an intent to give students, let alone the public, free reign of that forum. As a matter of common sense, journalism students cannot be taught proper journalism skills and ethics if their articles are not screened by a journalism instructor to ensure that they measure up to basic standards of fairness and accuracy. Every journalist’s articles are subjected to this kind of editorial control. Thus, in order to serve the newspaper’s instructional purpose, it had to remain a nonpublic forum. In short, Hazelwood teaches that government cannot escape strict scrutiny unless its content-based regulations are informed by, and in accordance with, the forum’s designated purpose.
The majority’s test ignores all discussion of purpose. Although the majority acknowledges that the purpose of the advertising columns was to raise money, it never addresses how that purpose related to the school district’s rejection of Planned Parenthood’s ad. Beyond acknowledging the purely money-making purpose of selling ads, what the majority says is either factually wrong9 or irrelevant.10 Indeed, under the majority’s test, government need not establish a purpose for the forum that relates to content control; government must merely demonstrate an intent to discriminate on the basis of content.11
In sum, the majority’s test makes two fundamental errors that contravene Hazel-wood, as well as the rest of the Court’s public forum jurisprudence. First, it incor*839rectly elevates government’s policies to be the sole determinant of government’s intent to create a nonpublic or a limited public forum, when Hazelwood clearly uses them as but one indicator of government’s intent. Second, the majority’s test uses government policies to determine whether government intended to control content, when Hazelwood examines them for a completely different reason: whether government granted the public indiscriminate use of the forum or reserved it for a specific, lawful purpose that limited government’s discretion to deny access based on subject matter or viewpoint.
The majority test compounds these mistakes with another elemental error. While the Hazelwood test requires a searching examination of government’s actual practices, the majority not only deemphasizes the importance of the practices in this case, but also establishes a test that, by definition, makes those practices virtually irrelevant. In so doing, its methodology contravenes the Supreme Court’s mandate to construe government’s intent to create a nonpublic or a limited public forum by examining its policies and practices. See Perry, 460 U.S. at 47, 103 S.Ct. at 956.
In Hazelwood, after considering the school’s policies, the Court examined whether the school’s practices supported its claim that it had not granted students or the public indiscriminate use of the newspaper, but rather, had reserved it “as a supervised learning experience for journalism students,” Hazelwood, 484 U.S. at 270, 108 S.Ct. at 569. The Court noted that the school’s journalism teacher “both had the authority to exercise and in fact exercised a great deal of control_” over the forum. Id. at 268, 108 S.Ct. at 568 (emphasis added). Moreover, the Court emphasized that “[sjchool officials did not deviate in practice from their policy that production of Spectrum was to be part of the educational curriculum and a ‘regular classroom activity].’ ” Id. (emphasis added) (citation omitted). In other words, the fact that the school’s practices were consistent with its claim that it had designated the forum for classroom purposes demonstrated that the school had “reserve[d] the forum for its intended purpose,” Id. at 270, 108 S.Ct. at 569 (citing Perry, 460 U.S. at 47, 103 S.Ct. at 956), and regulated expression in accordance with that purpose, thereby creating a nonpublic forum.
Unlike the Hazelwood test, however, the majority’s test explicitly deemphasizes the importance of government’s practices. The majority’s opinion baldly states that a focus on practices “misdirect[s] the inquiry.” Majority Opinion at 825-26. This statement by itself casts into doubt the entire approach taken by the majority, as it evinces a misunderstanding of the analysis in which the Hazelwood Court engaged.
Even if the majority had recognized the importance of scrutinizing government’s practices, its test would make those practices, by definition, irrelevant. If, under the majority’s test, the school district adopted a policy that gave it broad discretion to control content, then the majority could not but conclude, as it did, that the district’s “practices were not inconsistent with the[ ] policies.” Majority Opinion at 823. No matter what its actual practice, the Clark County School District could still persuasively argue that it was acting consistently with its policy, because the policy allowed it to do whatever it pleased. Surely, the Supreme Court, in requiring courts to examine practices, could not have envisioned such a test.
Moreover, the majority explicitly dismisses the importance of focusing on the particular government practices in this case. Although the majority acknowledges that the “schools solicited and accepted an array of advertising, including some for casinos ... and some for providers of health services to whom Planned Parenthood analogizes itself,” id. at 825, it summarily dismisses, without explanation, the school district’s practices. Id. at 825-26.
Equally as egregious, the majority, in giving short-shrift to the school district’s practices, ignores the clear teaching of Southeastern Promotions that, when they conflict, courts will characterize the forum based on government’s actual practices as opposed to its stated policies. See South*840eastern Promotions, 420 U.S. at 555, 95 S.Ct. at 1245 (theater facilities held to be limited public fora, despite regulatory policies that gave municipal board broad discretion to control content). When practice and policy collide, what government does carries as much, if not more, weight than what government says. And what government did in this case was to sell space to any advertiser that came along — except Planned Parenthood.
Finally, in relying on the pedagogical concerns the Court found relevant in Ha-zelwood, the majority contravenes the Supreme Court’s mandate to consider only those pedagogical concerns that relate to the forum as defined and its purpose.
The majority claims to give credence to Cornelius’ mandate that we first define the relevant forum, and define it in terms of the “access sought by the speaker,” see Majority Opinion at 822 & n. 4 (quoting Cornelius, 473 U.S. at 801, 105 S.Ct. at 3448) — in this case, the advertising space alone. See id. But that’s where the majority’s compliance with Supreme Court precedent stops. The majority misses the entire significance of why the Court requires us, as a threshold step, to define the relevant forum. See Cornelius, 473 U.S. at 800, 105 S.Ct. at 3447.
The definition of the forum is the threshold step in the public forum inquiry for a critical reason: we cannot determine whether government opened its forum indiscriminately or reserved that forum for a specific, lawful purpose that circumscribed its content-based decisions, see Hazelwood, 484 U.S. at 267, 108 S.Ct. at 567, without knowing exactly what the forum in dispute is. See Cornelius, 473 U.S. at 800, 105 S.Ct. at 3447. Only when we know the precise perimeters of the forum can we decide whether that forum had a particular, lawful purpose, and if so, whether the challenged expression was incompatible with that purpose.
In Cornelius, the Court, as a threshold issue, had to determine whether the forum from which the expression was excluded was the federal workplace as a whole, or the charity drive during which the plaintiffs wished to solicit contributions. See id. at 800-01, 105 S.Ct. at 3447-48. Only after defining the relevant forum could the Court decide whether that forum had been reserved for a specific purpose, and if so, whether the excluded expression was incompatible with that purpose. As the Cornelius Court stated, our “forum analysis is not completed merely by identifying the government property at issue.” See id. at 801, 105 S.Ct. at 3448. Rather, we must first define the relevant forum before we can determine “whether it is public or nonpublic in nature,” id. at 800, 105 S.Ct. at 3448 — a process that requires us to construe government’s intent not only from its policies and practices, but also by “the nature of the property and its compatibility with expressive activity.” Id. at 802, 105 S.Ct. at 3449.12
The definition of the relevant forum here has as much significance as it had in Cornelius. The forum’s definition as the advertising space alone13 means that we may consider only those policies and practices that relate to the advertising space in determining whether school officials reserved the forum for a particular, lawful purpose that guided its content-based decisions and justified its exclusion of expressive activity incompatible with that purpose. All other policies and practices are simply irrelevant.
*841The majority misses the significance of defining the relevant forum. It attributes to the school district in this case the same “pedagogical concerns” referred to in Ha-zelwood. See Majority Opinion at 827 (“The school has the same pedagogical concerns, [as in Hazelwood ] such as respecting audience maturity, disassociating itself from speech inconsistent with its educational mission and avoiding the appearance of endorsing views, no matter who the speaker is.”).14 However, the majority offers no explanation as to how such concerns relate to the purpose of the forum at issue here— the advertising space.
In Hazelwood, the pedagogical concerns flowed directly from the forum’s purpose as a “supervised learning experience for journalism students.” 484 U.S. at 270, 108 S.Ct. at 569. However, this case does not involve a claimed right to editorial expression in a curricular newspaper. In selling advertising space, Clark County school officials were not acting in their capacity as educators; they were acting as business managers concerned with the district’s financial affairs. The pedagogical concerns the Court found relevant in Hazelwood thus have no bearing on the purpose of the advertising space — to raise money.
Had the advertising space been part of a curricular program designed to teach students advertising and management skills, pedagogical concerns would have informed our understanding of whether school officials opened up the forum indiscriminately or reserved it for a particular purpose that circumscribed its content-based decisions. But the school district does not claim that it sold advertising space for any instructional purpose. Moreover, the athletic programs were published entirely apart from the school curriculum. Only the advertising space’s actual purpose —to raise money — can inform our determination of whether that space is public or nonpublic. In relying on the pedagogical concerns the Court found relevant in Hazelwood, the majority misses the mark.
IV
Having concluded that the Clark County School District, in selling advertising space indiscriminately to the public, created a limited public forum, I now examine whether the district’s rejection of Planned Parenthood’s ad satisfies strict scrutiny. To survive strict scrutiny, the district’s refusal to run Planned Parenthood’s ad must be supported by a compelling state interest and be narrowly tailored to achieve that interest. See Widmar, 454 U.S. at 270, 102 S.Ct. at 274. Throughout, the school district bears this evidentiary burden. See id.
The school district argues that its refusal to sell advertising space to Planned Parenthood was supported by a compelling interest in preserving its educational mission and avoiding disruptive controversy. By excluding Planned Parenthood’s ad, officials sought to remain neutral on a controversial issue. See ER 57 at 11-15. In addition, school principals stated that they did not wish to open their publications to groups offering the same services as Planned Parenthood or to organizations with competing views on issues of family planning.
By the school district’s own admission, then, its refusal to publish Planned Parenthood’s ad was rooted in a desire to avoid controversy. This rationale does not pass *842First Amendment muster. As the district court declared in its original15 decision, “[a] policy to avoid ... conflicts among persons or groups of persons is not a compelling state interest and therefore cannot justify refusal to publish protected speech.” ER 70 at 11:4 (citing Carey v. Population Services Int’l, 431 U.S. 678, 97 S.Ct. 2010, 52 L.Ed.2d 675 (1977)). See also Cornelius, 473 U.S. at 811, 105 S.Ct. at 3453 (“the avoidance of controversy is not a valid ground for restricting speech in a public forum”).
Not only is avoidance of controversy in a public forum not a compelling state interest, but the school district has made no showing that publishing Planned Parenthood’s advertisement would have interfered with its educational mission. Indeed, school officials admitted that they had no legitimate basis for believing that Planned Parenthood’s ad would have disrupted their educational programs. One principal who rejected Planned Parenthood’s ad out of fear that it would be controversial conceded that “he did not know how his community would react if the advertisement was published.” ER 57 at 11-12:40. Other principals acknowledged that they did not believe that the ads would interfere with education or discipline in their schools. See ER 57 at 12-13:42, 13-14:44, 14:46.
At best, then, the record shows that school authorities shied away from an ad for family planning services because they feared it might be offensive to some people. Such an indiscriminate content-based exclusion based on undifferentiated fears plainly offends constitutional norms. See Police Dep’t of Chicago v. Mosley, 408 U.S. 92, 100-01, 92 S.Ct. 2286, 2292-93, 33 L.Ed.2d 212 (1972) (“[predictions about imminent disruption ... involve judgments appropriately made on an individualized basis, not by means of broad classifications, especially those based on subject matter”); Tinker v. Des Moines Indep. School Dist., 393 U.S. 503, 508, 89 S.Ct. 733, 737, 21 L.Ed.2d 731 (1969) (“in our system, undifferentiated fear or apprehension of disturbance is not enough to overcome the right to freedom of expression”); Population Services Int’l, 431 U.S. at 701, 97 S.Ct. at 2024 (“the fact that protected speech may be offensive to some does not justify its suppression”).
Moreover, the school district offers no compelling reason for singling out Planned Parenthood’s ad for suppression. Without such a reason, the district cannot reject Planned Parenthood’s ad, while accepting other ads dealing with controversial issues. See Mosley, 408 U.S. at 100, 92 S.Ct. at 2292 (State may not bar some picketing, but allow others, “unless that picketing is clearly more disruptive than the picketing [the state] already permits.”); Carey v. Brown, 447 U.S. 455, 471, 100 S.Ct. 2286, 2295, 65 L.Ed.2d 263 (1980) (state statute barring picketing of residences or dwellings, but allowing peaceful picketing of places of employment not supported by a compelling state interest).
As in Mosley and Brown, the school district has made no showing that Planned Parenthood’s ad would have been more controversial than ads from political candidates, churches, casinos and bars.16 These ads qualified as controversial under the school district’s own definition of a controversial issue as “any problem which society is in the process of debating and for which more than one solution may be offered and supported by individuals or any groups of people.” ER 57, Defendants’ Exhibit D at D-2. Political candidates and differing religious groups clearly are engaged in “the process of debating” issues about which reasonable people invariably disagree. *843Likewise, whether or not casinos and bars are considered routine in Las Vegas, “society,” as the school district puts it, certainly debates their worth. Because the school district allowed some controversial expression, but rejected Planned Parenthood’s ad without a compelling justification, its rejection of Planned Parenthood’s ad is constitutionally impermissible.
In concluding that the school district has failed to establish a compelling interest served by its suppression of Planned Parenthood’s ad, I emphasize what the school district does not argue. The school district, to its credit, does not argue that Planned Parenthood’s ad is somehow inappropriate for high school students. In this respect, the case is distinguishable from Bethel School Dist. No. 403 v. Fraser, 478 U.S. 675, 106 S.Ct. 3159, 92 L.Ed.2d 549 (1986), where a public school justified its discipline of a student for making a speech on the ground that the speech was “wholly inconsistent with the ‘fundamental values’ of public school education,” id. at 685-86, 106 S.Ct. at 3165, and “would undermine the school’s basic educational mission” id. at 685, 106 S.Ct. at 3165 (citation omitted).
The school district does, however, make the curious argument that advertising Planned Parenthood’s services in its school publications is somehow inconsistent with a Nevada statute requiring that classroom instruction in the human reproductive system, communicable disease and sexual responsibility be taught by qualified teachers.17 Underlying the school district’s reliance on this statute are two equally misguided assumptions.
First, the school district’s argument implies that the Nevada legislature intended not only to regulate the teaching of sex education in the schools, but also to regulate family planning services offered outside the school environment. Plainly, however, the statute regulates only the instruction of sex education in, and not outside of, the school environment. By relying on the Nevada legislation, the school district mistakenly assumes that the state legislature intended to deny student access to information about the availability of family planning services in the community generally. But public schools do not have a monopoly on family planning instruction, and there is no indication that the Nevada legislature intended to grant them one.
Second, the school district, in relying on the Nevada statute, assumes that publishing Planned Parenthood’s ad would interfere with its mission of carrying out the mandate of the statute. In making this assumption, the school district mistakenly equates classroom instruction in the human reproductive system — the activity the statute regulates — with an advertisement for those services offered by Planned Parenthood outside the school environment. In this argument, the school district is mixing apples and oranges. An advertisement that Planned Parenthood offers family planning services is just that — an advertisement. It offers no instruction on the human reproductive system, related communicable diseases or sexual responsibility, which are the concerns of the statute. Rather, it merely advertises only that family planning services are available at Planned Parenthood. In other words, teaching sex education in the schools is one thing; advertising the availability of Planned Parenthood’s services is quite another.
In short, then, the Nevada statute regulating who may teach sex education in the schools provides no justification for the school district’s suppression of Planned Parenthood’s ad. The statute regulates neither the provision nor the advertisement *844of family planning services outside the school environment. In resorting to the statute as a justification for its actions, the school district is grasping at straws.
Y
At bottom, then, the majority’s opinion reflects a judicial mindset that, anytime a First Amendment issue can be said to arise out of the “school environment,” decisions of school authorities restricting protected expression will receive minimal scrutiny. The majority is correct that we are not school board members. But we are Article III judges, entrusted with the responsibility to review official action to ensure that it does not offend constitutional norms.
In determining whether the Clark County School District’s refusal to run Planned Parenthood’s ad was reviewable under strict scrutiny or a standard of reasonableness, the majority eviscerates the Supreme Court’s public forum jurisprudence. Had the majority not been so impressed with the fact that this dispute occurred in the “school environment,” perhaps it would not have so grossly misread the Court’s public forum “intent” test. No matter where a First Amendment dispute over access to government facilities occurs, the applicable level of scrutiny must be determined on the basis of the same question: whether government opened up the forum indiscriminately to the public, thereby manifesting its intent to create a limited public forum, or reserved that forum for a specific, lawful purpose and excluded expression incompatible with that purpose, thereby manifesting its intent to create a nonpublic forum. Whether officials have declared their intent to control content is merely one factor among many.
Had the majority asked the right question, it could not but have concluded that the Clark County School District, in selling advertising space to the public indiscriminately, manifested the intent to create a limited public forum. This holding would not stop educators from banning ads for liquor, drugs, X-rated movies or other products inappropriate for minors. Banning ads for such products would easily pass First Amendment muster, either under strict scrutiny or reasonableness review. Nor would this decision thrust federal judges into the midst of educational decisions appropriately left to school authorities. What this holding would do, however, is protect a fundamental First Amendment value: freedom from unwarranted government censorship. When a government opens wide its doors, it cannot shut them discriminatorily to a few without satisfying the most stringent constitutional safeguards. And with good reason: “the danger of censorship and of abridgement of our precious First Amendment freedoms is too great where officials have unbridled discretion_” Southeastern Promotions, 420 U.S. at 553, 95 S.Ct. at 1243.

. The school district does make the curious claim that publishing Planned Parenthood’s ad would conflict with a state statute requiring instruction in the human reproductive system, sexual responsibility and related communicable diseases to be taught in the classroom and by qualified teachers. I attach no weight to this argument because it is meritless. As I explain in Part IV, the statute does not regulate family planning services offered outside the school environment; nor does it control advertisements for those services.


. Indeed, the Supreme Court has stated that "selective exclusions in a public forum may not be based on content alone, and may not be justified by reference to content alone.” Police Dept. of Chicago v. Mosley, 408 U.S. 92, 96, 92 S.Ct. 2286, 2290, 33 L.Ed.2d 212 (1972). If government officials may not justify their content-based exclusions in a public forum on content alone, then surely they may not dictate the determination of whether a forum is public or nonpublic "by reference to content alone.” Id. The majority’s test allows them to do just that. See infra Parts II & III.


. I do not subscribe to the view, offered by some commentators, that the Court's public forum jurisprudence is "incoherent.” See, e.g., Farber & Nowak, The Misleading Nature of Public Forum Analysis: Content and Context in First Amendment Adjudication, 70 Va.L.Rev. 1219 (1984) (arguing that the Court’s public forum doctrine is incoherent). This view is, perhaps, understandable because the rationales and results in the Court’s public forum jurisprudence appear, at times, to be in tension. I believe this tension stems from the fact that the cases are so fact-specific. When the Court’s cases are read with an eye for their particular facts, the logic of the Court’s rationale becomes apparent in terms of striking the proper balance between government’s interest in orderly and efficient use of its own facilities, on the one hand, and the public’s interest in gaining access to those facilities free of unwarranted censorship, on the other. See Cornelius, 473 U.S. at 800, 105 S.Ct. at 3448 ("The Court has adopted a forum analysis as a means of determining when the Government’s interest in limiting the use of its property to its intended purpose outweighs the interest of those wishing to use the property for other purposes. Accordingly, the extent to which the Government can control access depends on the nature of the relevant forum.”).


. Cf. Niemotko v. Maryland, 340 U.S. 268, 277, 71 S.Ct. 325, 330, 95 L.Ed. 267 (1951) (government’s practice of granting or denying use of a park violates First Amendment because “[n]o standards appear anywhere; no narrowly drawn limitations; no circumscribing of this absolute power_”).


. The majority says that in Perry the Court held that school authorities in that case did not create a limited public forum, "even though many private groups not affiliated with the school had access to and used the internal school mail facilities.” Majority Opinion at 826 (emphasis added). This is an inaccurate characterization of the Perry facts. The Court specifically stated that the school’s access policy was “selective.” Perry, 460 U.S. at 47, 103 S.Ct. at 956.


.One article, about teenage pregnancy, was rejected because pregnant students, although not named, might be identified from the text. See Hazelwood, 484 U.S. at 263, 108 S.Ct. at 565. The second article, about divorce, identified a student by name and reported her complaints that her father ‘"was always out of town on *834business or out late playing cards with the guys,’" and “ ‘always argued about everything' ” with her mother. Id. (quoting article). The article did not include any response from either of the child’s parents. See id.


. Although Southeastern Promotions is a limited public forum case, it involved a prior restraint, and thus was subjected to the rigorous standard of review appropriate for prior restraints. See Southeastern Promotions, 420 U.S. at 558, 95 S.Ct. at 1246 (quoting Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70, 83 S.Ct. 631, 639, 9 L.Ed.2d 584 (1963)) (a prior restraint ‘‘‘comes ... bearing a heavy presumption against its constitutional validity.' ”).


. A memorandum by school official Daniel Hus-sey counseled that “[d]rug, paraphernalia, or alcohol beverage advertisements ... may be viewed as encouraging action which might endanger the health and welfare of students." ER 57, Defendants’ Exhibit A. The memorandum discouraged “[a]dvertisements having explicit sexual content or overtures_” or advertising "though not obscene, because of its sexual content is deemed inappropriate for minors.” Id. In addition, it cited ”[a]dvertisements which are libelous, vulgar, racially offensive, factually inaccurate, or of poor production quality....” Id. The Hussey memorandum also stated that this list was “not meant to be [ ] exhaustive." Id.
The written guidelines adopted by five of the district’s 15 high schools had barred advertisements for products similar to those described in the Hussey memorandum. The guidelines prohibited advertisements for X or R-rated movies, gambling aids, tobacco and liquor products, drug paraphernalia and pornography. See ER 57, Defendants’ Exhibits K-U (reprinting advertising guidelines). The guidelines also excluded ads for birth control products or information. See id.


. The majority claims that in addition to raising revenue, the purpose of the advertising space was to “impart journalistic management skills to students.” Majority Opinion at 824. This assertion has no foundation in the record or the briefs. Indeed, the Clark County School District does not even claim that it had a pedagogical purpose in "impart[ing] journalistic management skills.” Id. At most, the school district claims that it had a pedagogical interest in ensuring that advertisements in school publications did not conflict with a state statute requiring that education in the human reproductive system, related communicable diseases and sexual responsibility be taught in the classroom and by qualified teachers. However, the majority makes no attempt to establish any link between the school district’s rejection of Planned Parenthood’s ad and its mandate to comply with the statute. Such a link does not exist. See infra Part IV. Moreover, the majority offers no explanation as to how the athletic programs, which were published outside the school curriculum, had any educational purpose whatsoever. The majority itself states that "the schools did not accept advertising for any purpose other than to help defray the costs of’ the programs. Majority Opinion at 824.


. The majority inexplicably states that "[tjhere is no evidence that advertisements in newspapers or yearbooks were accepted for any purpose other than to enable the school to raise revenue to finance the publications_” Majority Opinion at 824. This statement misses the point. Planned Parenthood is not required to show that the school district had some other purpose for the ad space. Rather, the school district must show how that it reserved the forum for a specific purpose that narrowed its discretion to regulate expression and that Planned Parenthood's ad conflicted with that purpose.


.A hypothetical illustrates how the majority’s test contravenes Hazelwood. Suppose a school board that has made its auditorium available to the public clearly expresses its intent to control the auditorium’s content. Suppose, further, that it allows public groups to use the auditorium for a wide array of expressive activity. Nevertheless, the school board maintains broad discretion to deny access to the auditorium on the basis of content.
Under the majority test, as I have stated, the school board’s manifested intent to censor would be determinative of its intent to create a nonpublic forum. The Hazelwood test, by contrast, would require a completely different analysis. Although, like the majority’s test, the Hazelwood test would examine the school board's stated policy of controlling content, it would not find that stated intent dispositive. Rather, the Hazelwood test would focus, as a first step, on the school board’s policies to determine whether they purported to grant the public indiscriminate use of the auditorium or whether they reserved the auditorium for a specific purpose that guided their content-based decisions. This threshold step would examine, for example, whether the school board had reserved the auditorium for curricular-related events, such as school plays and faculty or PTA meetings, or whether it had opened the auditorium indiscriminately to the public for disparate curricular- and non-curricular-related events.


. In resolving this question, the Court stated that “[i]n cases in which limited access is sought, our cases have taken a more tailored approach to ascertaining the perimeters of a forum within the confines of the government property.” Id. In defining the relevant forum as the charity drive itself, the Court relied upon other cases in which it limited the relevant forum to such narrow channels as an internal mail system, see id. (citing Perry, 460 U.S. at 46-47, 103 S.Ct. at 955-56)), and the advertising space on a city-owned transit system. See id. (citing Lehman v. City of Shaker Heights, 418 U.S. 298, 300, 94 S.Ct. 2714, 2716, 41 L.Ed.2d 770 (1974)).


. See San Diego Committee Against Registration and the Draft (CARD) v. Governing Board of Grossmont Union High School District, 790 F.2d 1471, 1483 (9th Cir.1986) (Wallace, J., dissenting) (in case involving claimed right to advertise career alternatives to military service in public high school newspapers, relevant forum should be defined as advertising space alone).


. The majority’s claim that the advertising space was nonpublic because school officials had to “respect[] audience maturity" is a red herring. To repeat, the district does not claim that Planned Parenthood’s ad was inappropriate for high school students. Second, the majority’s reliance on the district’s need to "disassociate] itself from speech inconsistent with its educational mission” is untenable. The only “educational mission” relied upon by the district is a state statute requiring instruction in the human reproductive system, related communicable diseases, and sexual responsibility. The Planned Parenthood ad in no way interferes with this mandate. See infra Part IV. Finally, the majority’s reliance on the district’s need to “avoid[] the appearance of endorsing views" is disingenuous. The idea that readers of the district’s publications will assume that a paid advertisement bears the imprimatur of the school district is preposterous. Readers are no more likely to assume that Planned Parenthood’s ad bears the district’s imprimatur than ads from political candidates, casinos, churches or lounges and bars.


. The district court later reconsidered and lowered its level of scrutiny to reasonableness after Hazelwood was decided.


. The school district even published an ad that was sexually suggestive. The ad displayed a teenage boy and girl, their arms wrapped around each other. The boy was bare-chested in swimming trunks and sunglasses; the girl wore a one-piece swimsuit with a plunging neckline. Across the boy's chest was the phrase: "The Hottest New Swimwear for ’85!.” ER 57 at 8 — II. See generally Rosenberg, "It’s More Fun to Sell Sex Than Protection,” L.A. Times, Oct. 19, 1990 § F, at 1, col. 2 (noting proliferation of television shows emphasizing casual sex, while networks bar advertisements for prophylactics).


. See Nev.Rev.Stat. § 389.065. The requirement was incorporated into two Clark County School District Documents, Policy 6123 and Regulation 6123. See ER 57, Defendants’ Exhibit C. The statute states in part:
1. The board of trustees of a school district shall establish a course or unit of a course of:
(a) Factual instruction concerning acquired immune deficiency syndrome; and
(b) Instruction on the human reproductive system, related communicable diseases and sexual responsibility.
3. The subjects of the courses may be taught only by a teacher or school nurse whose qualifications have been previously approved by the board of trustees.